Application to vacate the stay of the District Court’s injunction and to stay the mandate of the United States Court of Appeals for the Ninth Circuit in case No. 10-15165, presented to Justice Kennedy, and by him referred to the Court, granted pending the timely filing and disposition of a petition for a writ of certiorari. Should the petition for a writ of certiorari be denied, this order shall terminate automatically. In the event the petition for a writ of certiorari is granted, the order shall terminate upon the sending down of the judgment of this Court.